

116 S4960 IS: To extend of period for adjustment of status for certain Liberian nationals.
U.S. Senate
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4960IN THE SENATE OF THE UNITED STATESDecember 3, 2020Mr. Reed introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo extend of period for adjustment of status for certain Liberian nationals.1.Extension of period for adjustment of status for certain Liberian nationalsSection 7611(b)(1)(A) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 2309; 8 U.S.C. 1255 note) is amended by striking 1 year and inserting June 30, 2021.